Citation Nr: 0205515	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  99-15 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to a compensable initial evaluation for 
service-connected right indirect inguinal hernia.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).

(The issues of entitlement to service connection for a back 
disorder and to a total rating based on individual 
unemployability due to service-connected disabilities will be 
the subject of a later decision.)


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
September 1945, March 1946 to March 1949, July 1949 to 
December 1952 and January 1956 to September 1966, when he 
retired with more than 20 years of service.  This matter came 
to the Board of Veterans' Appeals (Board) on appeal from a 
November 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, 
which, in pertinent part, granted service connection for a 
right indirect inguinal hernia and assigned a noncompensable 
evaluation for that disability, and denied service connection 
for a back disorder, and denied entitlement to TDIU.  The 
Board remanded the claims in November 2000.  Following 
further development, the claims return to the Board for 
appellate review.

The Board is undertaking additional development on the issues 
of entitlement to service connection for a back disorder and 
to a total rating based on individual unemployability due to 
service-connected disabilities, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.



FINDINGS OF FACT

1.  All relevant evidence, including as mandated by VA's 
statutory duties to the claimant or as necessary for an 
equitable disposition of the issue addressed in this 
decision, has been obtained.

2.  A right indirect inguinal hernia was repaired during the 
veteran's service, in 1952.

3.  A right inguinal hernia recurred, and hernioplasty was 
performed in mid-November 1997, shortly before the veteran 
submitted the claim for service connection for the 
disability.

4.  The veteran was released from post-surgical follow-up on 
December 16, 1997.

5.  The veteran's service-connected postoperative right 
inguinal hernia is currently manifested by a well-healed 
scar, but is otherwise asymptomatic.


CONCLUSIONS OF LAW

1.  Resolving doubt in the veteran's favor, a 10 percent 
initial evaluation for right indirect inguinal hernia 
disability from the date of submission of the veteran's claim 
on November 24, 1997, through December 16, 1997, is 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 
7338 (2001).

2.  From December 16, 1997, the criteria for an initial 
compensable disability evaluation for a right indirect 
inguinal hernia are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 
4.114, Diagnostic Code 7338 (2001).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the inguinal hernia diagnosed and 
surgically repaired in service is more disabling than the 
current noncompensable evaluation reflects. 

It appears that the service medical records associated with 
the claims file may be incomplete.  Although the veteran had 
more than 20 years of service, there are only a few service 
medical records.  Some induction and separation examinations 
are of record, but it is clear that, if the veteran was 
afforded an induction and separation examination for each 
period of service, some of those records are missing.  Only 
one periodic examination is of record.  There is only one 
page of medical records for the veteran's 1951 episode of 
frostbite, although records generated from the Surgeon 
General's Office (SGO) reflect that the veteran was 
hospitalized at that time.  It appears that, if any other 
service medical records were available, those records were 
apparently destroyed in a fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, in 1973.  The 
Board recognizes that there is a heightened obligation to 
explain findings and conclusions in cases, such as this, in 
which records are presumed to have been or were destroyed 
while the file was in the possession of the government.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  

However, the service medical records available established 
that the criteria for service connection for right indirect 
inguinal hernia were met.  This appeal addresses the issue of 
the appropriate initial evaluation for the veteran's inguinal 
hernia disability.  Generally, evidence to be considered in 
determining the appropriate evaluation of a disability for 
which service connection is already in effect is limited to 
the evidence reflecting the current severity of the disorder.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  For this 
reason, the veteran's service medical records, if located, 
would not be likely to provide any information which could 
change the current evaluation of the disability.  The Board 
concludes that the possible absence of a portion of the 
service medical records is not critical to the issue and that 
there is no prejudice to the veteran in proceeding with 
adjudication as to the current level of disability.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993), Francisco v. Brown, 
7 Vet. App. 55 (1994).

The Board further notes, however, that, although the evidence 
in the service medical records would not likely be relevant 
to the appropriate evaluation for the disability, 
nevertheless, the records reflects numerous attempts to 
obtain or to reconstruct those records were made, including 
obtaining SGO records.  The development accomplished here 
conforms with or exceeds the effort required under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  No further attempts to obtain or 
reconstruct the service medical records are required. 

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2001)), was enacted.  This new 
law redefines the obligations of VA with respect to notice 
and duty to assist.  Regulations implementing the VCAA have 
been published.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Thus, the 
VCAA is applicable to this case, which was not finalized by 
the time of enactment of the VCAA.  Except for provisions 
pertaining to claims to reopen based upon the submission of 
new and material evidence, which are not applicable in the 
instant case, the implementing regulations are also effective 
November 9, 2000.  In this case, therefore, the implementing 
regulations to the VCAA are also applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) (the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

The Board has carefully considered record on appeal in light 
of the provisions of the VCAA and the implementing 
regulations, and finds that the development of this claim has 
proceeded in accordance with the provisions of the law and 
regulations as to the issue presently under consideration, 
although initial adjudication of the claim was conducted 
without the guidance of the provisions enacted thereafter.  
The Board notes in particular that the veteran was afforded 
VA examination as to the hernia disability in March 1999, and 
notes that, by a letter issued in April 2001, the RO notified 
the veteran of the enactment of the VCAA and notified the 
veteran of the status of his evidence and of the evidence 
required to substantiate his claim.  The veteran has not 
identified any additional evidence which might be relevant, 
nor is there any indication that additional relevant records 
might be available.  

Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to consider the 
veteran's claim for an increased evaluation for disability 
due to a service-connected inguinal hernia.  

The veteran's service medical records reflect that he 
underwent hernioplasty to repair a ruptured right inguinal 
hernia in 1952.  Service connection for postoperative 
residuals of right inguinal hernia repair was granted by a 
rating decision issued in November 1998.  A noncompensable 
initial evaluation has been assigned.  

The summary of a November 1997 private hospitalization 
reflects that the veteran complained of right groin pain, 
among other injuries, after being struck by a car.  A 
recurrent right inguinal hernia was found.  The physician 
stated that the accident tore the previous repair of the 
hernia, which had been performed during the veteran's 
service.  A right inguinal herniorrhapy was performed. 
Private outpatient clinical records dated in November 1997 
and December 1997 reflect that the hernia repair healed well 
and that the "[i]nguinal floor [was] quite solid."

On VA examination conducted in March 1999, the veteran 
reported that his first hernia repair was performed in 1952 
when he was in the Army.  He reported that he noted 
recurrence of the hernia in about October 1997.  The hernia 
had been repaired again in November 1997 and the veteran 
reported no pain or swelling.  On examination of the abdomen, 
there was a well-healed incision in the right inguinal 
region.  There was no weakness or bulge when the veteran 
coughed, and no other problems were noted.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

In evaluating the veteran's disability from residuals of 
inguinal hernia repair, the RO utilized Diagnostic Code 7338.  
Under this diagnostic code, a postoperative, recurrent 
inguinal hernia which is readily reducible and well supported 
by a truss or belt is rated as 10 percent disabling.  A 
small, postoperative recurrent hernia, or unoperated 
irremediable hernia, not well supported by truss, or not 
readily reducible, is assigned a 30 percent rating.  

In this case, the evidence reflects that veteran's hernia 
recurred, after the in-service repair, in October 1997.  The 
evidence also reflects that the recurrent hernia was repaired 
in mid-November 1997.  The veteran then submitted this 
application for an increased evaluation in late November 
1997.  Thus, the recurrent hernia had already been repaired 
when the claim for an increased evaluation which is before 
the Board on appeal was submitted.  The December 1997 private 
outpatient notes reflect that the veteran was "getting along 
quite fine."  The note further reflects that the "incison is 
well healed" and the "[i]nguinal floor is quite solid."  The 
March 1999 VA examination specifically noted that the veteran 
reported no pain or swelling.  The VA examination report 
specifically noted that there was no bulge or swelling when 
the veteran coughed and that "there are no other problems."  

Given this statement of the current level of disability, the 
Board concludes that the hernia, after the second repair, is 
now asymptomatic.  The Board recognizes that the veteran was 
experiencing right groin pain following an October 1, 1997 
automobile accident, until the November 1997 surgery 
corrected the hernia recurrence.  The post-surgical evidence 
reflects that the veteran remained under the surgeon's care 
and had some symptomatology residual to the surgery until 
released from surgical care as of December 16, 1997.  

The assignment of an effective date for disability 
compensation is governed by statute and regulation.  The 
governing statutory provision, 38 U.S.C. § 5110(a), states 
that, unless specifically provided otherwise, the effective 
date of an award based on an original or reopened claim 
"shall not be earlier than the date of receipt of application 
thereof."  Thus, the veteran's award of service connection 
can be granted no earlier than November 24, 1997, the date of 
receipt by VA stamped on the statement of claim first 
submitted by the veteran.  This appeal concerns the initial 
evaluation of the disability assigned following the original 
grant of service connection, effective in November 1998.  An 
initial rating may reflect varying periods of symptomatology.  
The Board must therefore consider the evidence during the 
entire period covered by the initial evaluation to determine 
if the veteran's level of disability changed during that 
period.  See Fenderson v. West, 12 Vet. App. 119, 126, 128 
(1999).

In this case, the evidence clearly reflects that the veteran 
incurred a recurrence of an indirect inguinal hernia which 
had been surgically treated in service.  The evidence of 
record does not reflect whether, during this recurrence, the 
veteran's recurrent hernia was either "not well supported by 
truss", or not "readily reducible."  That recurrence was 
surgically treated in mid-November 1997, prior to the 
submission of the veteran's claim for service connection for 
the disorder.  Nevertheless, the evidence reflects that, at 
the time of submission of the claim, the veteran was 
recovering from surgery, and residuals of the surgery, such 
as swelling in the scrotum, were still present.  The veteran 
was thereafter released from surgical follow-up in mid-
December 1997.  After that time, there is no evidence that 
the veteran has any complaint related to a right indirect 
inguinal hernia.  The record is devoid of any medical 
evidence or allegation that the veteran sought medical 
evaluation of that disability at any time thereafter.  

This, the evidence establishes that there was a change in the 
symptomatology due to right inguinal hernia disability just 
prior to the submission of the veteran's initial claim for 
service connection, with some pain and swelling post-
surgically continuing to resolve until December 16, 1997.  
Although the disability medical described during the period 
immediately following the veteran's claim through December 
16, 1997, does not meet the criteria specified under 
Diagnostic Code 7338 for a compensable evaluation for right 
inguinal hernia, nevertheless, since there is objective 
medical evidence of manifestations of disability during this 
period, resolving in the veteran's favor the doubt as to 
whether criteria for a compensable evaluation were met, the 
Board finds that an initial compensable (10 percent) 
evaluation for right indirect inguinal hernia is warranted 
through December 16, 1997. 

However, the evidence establishes that, upon the veteran's 
release from surgical care on December 16, 1997, the 
veteran's inguinal hernia disability was again 
noncompensable.  In particular, the Board notes that the 
medical evidence of record reflects that the veteran was 
"quite fine" and had no complaints of any type regarding the 
hernia, and by his own report, required no further treatment 
of medical care for the hernia.  Thus, a compensable 
evaluation for the right inguinal hernia is not warranted 
under Diagnostic Code 7338 after December 16, 1997. 

The Board has considered whether a compensable evaluation is 
available after December 16, 1997, under any diagnostic code 
other than DC 7338.  Post-operative scars are compensable if 
there is repeated ulceration, if a scar is tender and painful 
on objective demonstration, or if there is functional 
limitation.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805.  Although the evidence does not specifically state that 
the veteran's scar was non-tender and non-painful on 
palpation, the report of the March 1999 VA examination 
reflects that the veteran reported no complaints of right 
inguinal pain of any type, the examiner considered the 
veteran's scar, observed that it was well-healed, and, after 
stating that there was no weakness or bulge with coughing, 
stated, "There is no other problem."  This evidence may be 
interpreted as reflecting that the hernia was asymptomatic, 
with no limitation of motion due to the scar, and no scar 
pain or tenderness.  The evidence of record, including the 
veteran's statements and the history reported by the veteran, 
is consistent with this interpretation of the evidence.  
Although the veteran does not use the medical terminology and 
specifically state that his hernia generally and the scar in 
particular are asymptomatic, it is clear that the evidence as 
a whole establishes that the veteran has no current 
disability of any kind, including pain or scar pain, residual 
to the recurrent postoperative hernia.  Similarly, there is 
no evidence that referral to the RO for consideration of an 
extraschedular evaluation is warranted, as the veteran's 
hospitalization for surgical repair of the recurrent right 
inguinal hernia concluded prior to submission of the original 
claim for service connection, and the veteran has not sought 
treatment of the hernia, required medication, lost time from 
work, or incurred any other effect of that disability which 
might warrant referral for extraschedular consideration of an 
increased (compensable) evaluation after December 16, 1997.  

The Board concludes that the criteria for an evaluation in 
excess of 10 percent for a right indirect inguinal hernia, 
through December 16, 1997, have not been met, and that the 
criteria for a compensable evaluation from December 16, 1997, 
have not been met.  The evidence is not in equipoise, and the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable result. 



ORDER

An initial compensable, 10 percent evaluation for right 
indirect inguinal hernia, through December 16, 1997, is 
granted, subject to laws and regulations governing the 
effective date of an award of monetary benefits.

An initial compensable evaluation from December 16, 1997 is 
denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

